Upon the original submission we thought the bill of exceptions in this case should be stricken, for the reasons stated in our opinion. And we so held.
But the Supreme Court has corrected us, on that point, so we now proceed to treat the assignments of error argued and insisted upon by appellant in his original brief, filed in the cause.
The suit was by appellee against appellant; the complaint being in the form of what is known as "on the common counts," one count of same claiming as for "money due by account," another, as for "goods sold the defendant (appellant)," etc., and the action was alleged to have been brought on an itemized, verified, statement of account, filed with the complaint. Code 1923, § 7666.
The first ruling of the court below attacked in the argument here is that it erred in overruling, or denying, appellant's motion to strike from the files the purported "sworn itemized statement of account" on which the plaintiff (appellee) bases its suit. The said above motion rested on several grounds, perhaps the chief of which is that it does not appear that the said "itemized statement," etc., was "sworn to as required by law," in that there is nothing to indicate that the party appearing to have "taken the affidavit" had in fact the authority to do so.
The jurat attached to the said itemized statement of the account recites, pertinently here, that the officer taking the affidavit was a notary public, duly commissioned, in and for the county of Knox, state of Tennessee. And the same bears the seal of said purported officer.
We believe that under the terms of Code 1923, § 7666, different, as will be noted, from the provisions of the corresponding section (section 3970) of the Code of 1907, which were in effect when the opinion in the case of Knight v. Hill,212 Ala. 280, 102 So. 221, was written, the affidavit here in question was not subject to the defects alleged.
But, in any event, the way to take advantage of any imperfection in the purported "sworn itemized account" was by objecting to its introduction in evidence, and not by motion to strike it from the files. 1 C. J. 668, par. 204; Elyton Land Co. v. Morgan, 88 Ala. 434, 7 So. 249; Code 1923, § 7666.
So there was no error in overruling or denying appellant's motion to "strike" the said purported itemized verified copy of the account, etc.
We might add that, if the more or less abortive attempt of the plaintiff's (appellee's) counsel to introduce in evidence the said "itemized, verified, copy of the account sued on," be considered an "introduction" of same, it was done without objection on the part of appellant. If it was not an "introduction in evidence" of the said account, of course appellant has nothing to complain of, in the regard under discussion. We are therefore saved the necessity of deciding whether or not the said document was used as evidence.
All that we have said above, about the propriety, vel non, of the court's action in refusing to "strike" the "itemized account," etc., will serve to demonstrate, in sufficient part, at least, our view that there was no prejudicial error in "striking" the affidavit of "G. D. Lambert" purporting to deny the correctness, etc., of the said account sued on. Code 1923, § 7666.
Perhaps there are other assignments of error argued and insisted upon in a way that demands our attention. But they are based upon rulings about or concerning such obviously inconsequential matters that we would not reverse the judgment on account of them, even if technically erroneous; for an instance, the refusal of the court to "strike" the words "plaintive" or "plaintior" from appellee's motion for a judgment nunc pro tunc, where these words were used in the disjunctive, as alternatives of the word "plaintiff," regularly appearing therein. And other instances of rulings of similar gravity might be mentioned.
We have examined each and every ruling even slightly presented for our consideration, and are convinced and hold that there was error in no one of same. But, if we are wrong about this, we are persuaded, and hold, from a consideration of the whole record, that appellant suffered no injury thereby. So, in no event, would the judgment be reversed *Page 313 
on account thereof. Supreme Court Rule 45.
Finding nowhere prejudicial error, the judgment must be, and is, affirmed.
Affirmed.